Case 20-10343-LSS Doc 2794 Filed 05/03/21 Page1of1

mo ORY
The Honorable Justice Lauri Setber Silverstein
BSA Bankruptcy Case 2021 MAY “3 AM 9:53
824 Market Street
6th Floor

Wilmington, DE 19801

Regarding Claim Number Pe

Dear Judge Silverstein,

 

After my attack at Boy Scout camp, my relationships with my parents, especially my father, suffered
from that day forward, and my social relationships were significantly affected by this act. Acts like those
that occurred to me were not spoken of, and were kept secret for many years, further compounding the
feelings of shame, pain and anger that they created. 1 have been in counseling over the years for what
happened while | was in Boy Scouts as a child, but have not fully healed. The fawsuit has brought back a
flood of these repressed memories, which has been very difficult to deal with.

It has taken over 50 years for a court to address what happened to thousands of victims like me. |
understand that the current proposal has reduced victims of sexual abuse in the Boy Scouts to
transactional numbers based on attempts by insurance companies and officials of the Boy Scouts of
America to “settle these events and move on”, as if we were plaintiffs in some class action suit for
improper stock trades or minor legal issues. To the victims, this is not a minor issue.

| have kept the event that occurred to me silent for many years, hidden away and repressed, because
there was nothing that could be done. | am now writing to implore the court to hold these powerful
institutions responsible and am coming forward to personalize and provide faces and psyches to the
numbers on the documents. | also need to move forward. You are our voice, after many years of
everyone hiding what happened. The ability to receive compensation will never adequately repair the
damage that was done to me or other children like me. 8ut it can provide some measure of
acknowledgment of what occurred, some degree of closure and some degree of redress.

| will be 65 in a few months. How much longer will |, and others like me, need to wait before there is an
adequate redress for the actions that were brutally taken upon us? That decision is in your hands.

 

 

 
